DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s notes
It has been noted that the language “equal to larger than 15°” as set forth of claims 7, 15-20 and 21 is being interpreted to mean -- larger than 15°-- in all occurrences, whereas the language “equal to or greater than 15°” is being interpreted as --15° or larger-- in all occurrences. The only difference being the inclusion of 15° in the second interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 14 “the seating surface side”. However, there is insufficient antecedent basis for “the side” of the seating surface, since no “side” of the seating surface, has been previously introduced. For purposes of expediting prosecution, “the seating surface side” will be interpreted as --the seating surface--, for which there is antecedent basis. Further clarification is needed.
Claim 3, recites the limitation “the side ridge portion of the seating surface" on line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim since no “side 
Claim 4 recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 4 and 6. There is insufficient antecedent basis for this limitation in the claims since no “side” of the acute angle corner portion or “side” of the obtuse angle portion have been previously introduced in the claim. For purposes of expediting prosecution, “the angle corner portion side” and “the obtuse angle corner portion side” will each be interpreted as –an acute angle corner portion side— and –an obtuse angle corner portion side--respectively. Further clarification is needed.
Claim 6 similarly, recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 3 and 6. There is insufficient antecedent basis for this limitation in the claim since no “side” of the acute angle corner portion or “side” of the obtuse angle portion have been previously introduced in the claim. For purposes of expediting prosecution, “the angle corner portion side” and “the obtuse angle corner portion side” will each be interpreted as –an acute angle corner portion side— and –an obtuse angle corner portion side--. Further clarification is needed.
Claim 8 similarly, recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 4 and 5. There is insufficient antecedent basis for this limitation in the claim since no “side” of the acute angle corner portion or “side” of the obtuse angle portion have been previously introduced in the claim. For purposes of expediting prosecution, “the angle corner portion side” and “the obtuse angle corner portion side” will each be interpreted as –an acute angle corner portion side— and –an obtuse angle corner portion side--. Further clarification is needed.
Claim 10 similarly, recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 3 and 6. There is insufficient antecedent basis for this 
Claim 11 similarly, recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 3 and 6. There is insufficient antecedent basis for this limitation in the claim since no “side” of the acute angle corner portion or “side” of the obtuse angle portion have been previously introduced in the claim. For purposes of expediting prosecution, “the angle corner portion side” and “the obtuse angle corner portion side” will each be interpreted as –an acute angle corner portion side— and –an obtuse angle corner portion side--. Further clarification is needed.
Claim 12 similarly, recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 3 and 6. There is insufficient antecedent basis for this limitation in the claim since no “side” of the acute angle corner portion or “side” of the obtuse angle portion have been previously introduced in the claim. For purposes of expediting prosecution, “the angle corner portion side” and “the obtuse angle corner portion side” will each be interpreted as –an acute angle corner portion side— and –an obtuse angle corner portion side--. Further clarification is needed.
Claim 13
Claim 14 similarly, recites the limitation "the acute angle corner portion side" and “the obtuse angle corner portion” on lines 3 and 6. There is insufficient antecedent basis for this limitation in the claim since no “side” of the acute angle corner portion or “side” of the obtuse angle portion have been previously introduced in the claim. For purposes of expediting prosecution, “the angle corner portion side” and “the obtuse angle corner portion side” will each be interpreted as –an acute angle corner portion side— and –an obtuse angle corner portion side--. Further clarification is needed.
Claim 6 recites the limitation “in the end portion on the acute angle corner portion side” on line 3. There is insufficient antecedent basis for this limitation in the claims since no “end portion” of the acute angle corner portion has been previously introduced in the claim. For purposes of expediting prosecution, “the end portion” will each be interpreted as --an end portion--. Further clarification is needed.
Claim 10 similarly, recites the limitation “in the end portion on the acute angle corner portion side” on line 3. There is insufficient antecedent basis for this limitation in the claims since no “end portion” of the acute angle corner portion has been previously introduced in the claim. For purposes of expediting prosecution, “the end portion” will each be interpreted as --an end portion--. Further clarification is needed.
Claim 6 recites the limitation “the following equations” on line 7. There is insufficient antecedent basis for this limitation in the claims since no equation has been previously introduced in the claim. Further clarification is needed.
Claim 10 similarly, recites the limitation “the following equations” on line 7. There is insufficient antecedent basis for this limitation in the claims since no equation has been previously introduced in the claim. Further clarification is needed.
Claim 11 
Claim 12 similarly, recites the limitation “the following equations” on line 7. There is insufficient antecedent basis for this limitation in the claims since no equation has been previously introduced in the claim. Further clarification is needed.
Claim 13 similarly, recites the limitation “the following equations” on line 7. There is insufficient antecedent basis for this limitation in the claims since no equation has been previously introduced in the claim. Further clarification is needed.
Claim 14 similarly, recites the limitation “the following equations” on line 7. There is insufficient antecedent basis for this limitation in the claims since no equation has been previously introduced in the claim. Further clarification is needed.
Claim 6 in its current state, is indefinite. In accordance to section 608.01 (m) of the MPEP, Form of Claims, the claim or claims must begin with a capital letter and end with a period. Period may not be used elsewhere in the claims except for abbreviations. As such, note that since the claim includes a period before the equation, it is unclear if the equations are indeed part of the claim or not. Appropriate correction is required.
Claim 10 in its current state, is indefinite. In accordance to section 608.01 (m) of the MPEP, Form of Claims, the claim or claims must begin with a capital letter and end with a period. Period may not be used elsewhere in the claims except for abbreviations. As such, note that since the claim includes a period before the equation, it is unclear if the equations are indeed part of the claim or not. Appropriate correction is required.
Claim 11 in its current state, is indefinite. In accordance to section 608.01 (m) of the MPEP, Form of Claims, the claim or claims must begin with a capital letter and end with a period. Period may not be used elsewhere in the claims except for abbreviations. As such, note that since the claim includes a period before the equation, it is unclear if the equations are indeed part of the claim or not. Appropriate correction is required.
Claim 12 in its current state, is indefinite. In accordance to section 608.01 (m) of the MPEP, Form of Claims, the claim or claims must begin with a capital letter and end with a 
Claim 13 in its current state, is indefinite. In accordance to section 608.01 (m) of the MPEP, Form of Claims, the claim or claims must begin with a capital letter and end with a period. Period may not be used elsewhere in the claims except for abbreviations. As such, note that since the claim includes a period before the equation, it is unclear if the equations are indeed part of the claim or not. Appropriate correction is required.
Claim 14 in its current state, is indefinite. In accordance to section 608.01 (m) of the MPEP, Form of Claims, the claim or claims must begin with a capital letter and end with a period. Period may not be used elsewhere in the claims except for abbreviations. As such, note that since the claim includes a period before the equation, it is unclear if the equations are indeed part of the claim or not. Appropriate correction is required.
Claims 7, and 15-21 recite the limitation “a cutting edge” on line 5 of each claim. It has been noted that line 8 of claim 1 (on which, claims 7, and 15-21 all depend in some form) sets forth “a main cutting edge” and “a subsidiary cutting edge”, however it is unclear if the “cutting edge” on line 5 of the claims in question is referring to the main cutting edge, the subsidiary cutting edge, or both main and subsidiary cutting edges as set forth on line 8 of claim 1. Further clarification is needed. For purposes of expediting prosecution, “a cutting edge” will be interpreted as --either the main cutting edge or subsidiary cutting edge--, for which there is antecedent basis. Further clarification is needed.
Claims 7, and 15-21 recite the limitation “a rake angle in an axial direction of the main cutting edge of the cutting insert is equal to larger than 15°.” on lines 8-9 of each claim. This language renders the claims indefinite as it is not clear whether this angle is to be measured with the cutting insert mounted on the mounting seat of the cutting tool or not. For purposes of expediting prosecution, “a rake angle in an axial direction of the main cutting edge of the cutting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 5,460,464 (herein known as Arai) in view of Yoshida et al. US 2009/0311057 (herein Yoshida).
It has been noted that the claims hereafter will be interpreted as best understood in view of the rejections under 35 U.S.C. 112(b) as aforementioned.
In regards to claim 1, Arai discloses a cutting insert (31) to be detachably mounted on a tip portion (2) of a tool main body (see entirety of fig 14) rotating around a rotation axis (c) by using a fixing member (6), the cutting insert (31) comprising: a main surface (33) formed in a substantially parallelogram shape (col. 8, lines 3-4) in a plan view (as per Figure 1) and having a pair of acute angle corner portions (col. 8, lines 11-12, element 34) and a pair of obtuse angle corner portions (col. 8, lines 34-35, element 47); a seating surface (39) that faces a side opposite to the main surface (33); side surfaces (35 and 36) that connects the main surface and 
Additionally, Arai disclosed that the main surface (33) has a region, an edge portion of the mounting hole (46) and a diagonal line connecting the pair of obtuse angle corner portion to each other.
However, Arai fails to disclose that the inclination angle is equal to or larger than 8 degrees.
However, since Arai does disclose that the inclination angle ranges from 3 to 15, which overlaps with the required claimed range (equal to or larger than 8 degrees), it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed to have the inclination angle of Arai to be in a range of equal to or larger than 8 degrees, since it has been held that discovering an optimum range of a result effective variable (i.e. the value will depend on the desired dimension and geometry of the insert and the conditions of cutting see 
Arai also fails to disclose that the region of the main surface is inclined in a direction away from the seating surface in a direction from the obtuse angle corner portion toward the edge portion of the mounting hole along the diagonal line that connects the pair of obtuse angle corner portions to each other.
However, Yoshida teaches a substantially parallelogram cutting insert having a main surface (top face) with a region; a pair of obtuse angle corner portions (refer to corner portion disposed directly in between cutting edges 4d and 4b as shown in Figure 4 of Yoshida); a mounting hole having an edge portion, wherein the pair of obtuse angle corner portions are connected to each other by a diagonal line. Yoshida also teaches a seating surface.
Note the region of the main surface of Yoshida is inclined in a direction away from the seating surface in a direction from the obtuse angle corner portion toward the edge portion of the mounting hole along the diagonal line connecting the pair of obtuse angle corner portions to each other. This is specifically shown in Figures 2-3 of Yoshida, which shows an increase in thickness from the obtuse angle corner portions toward the edge portion of the mounting hole. As discussed on paragraph [0052] of Yoshida, by providing this arrangement the strength of the cutting insert is increased.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed, to modify Arai’s main surface’s region to be inclined in a direction away from the seating surface in a direction from the obtuse angle corner portion toward the edge portion of the mounting hole as taught by Yoshida in order to increase cutting insert strength.

    PNG
    media_image1.png
    883
    1379
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    934
    1302
    media_image2.png
    Greyscale

In regards to claim 3, Arai as modified, discloses the cutting insert according to claim 1, Arai also discloses that, when viewed in the axial direction of the mounting hole (46 of Arai), the projection portion (A1 or B1 of annotated figures 1 or 10, respectively, above) overlaps the side ridge portion (A2 or B2, col. 8, lines 46-48 of Arai) of the seating surface (39 of Arai), or is located inside the side ridge portion (A2 or B2) of the seating surface (39 of Arai). Note, in annotated fig 1 above, the projection portions (A1) sits inside the side ridge portion (A2) of the seating surface (39). Also note, in annotated fig 10 above, the projection portion (B1) extends beyond the side ridge portion (B2) of the seating surface (39 of Arai) and thus, overlaps the side ridge portion (B2) of the seating surface (39 of Arai).
In regards to claim 6, Arai as modified discloses the cutting insert according to claim 1. Arai as modified also discloses that there is a distance (t1+t2 as in Figure 11 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the acute angle corner portion side (34 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L1, and when a distance (t2 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the obtuse angle corner portion side (47 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L2.
However, Arai as modified fails to disclose that the specific values of L1 and L2 satisfy: 
0.4 ≤ L2/L1 ≤ 0.7
2.0mm ≤ L2 ≤ 3.9mm
Nevertheless, a person having ordinary skill in the art will recognize that upon manipulation of the distances L1 (t1+t2 of Arai) and L2 (t2 of Arai), the desired geometry of the cutting insert is obtained. As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to manipulate each of the distances as desired, in order to satisfy the equations above, such that a desired cutting insert geometry is obtained. Additionally, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the distances of Arai, by setting the values of t1 and t2 
In regards to claim 7, Arai as modified discloses the cutting insert according to claim 1. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of Arai) comprising: a tool main body (1 of Arai) rotating around a rotation axis (c of Arai); a mounting seat (5 of Arai) formed in a tip portion (2 of Arai) of the tool main body (1 of Arai) in an axial direction of the rotation axis (c of Arai); and the cutting insert (31 of Arai as per claim 1) detachably mounted on the mounting seat (19 of Arai) and having a cutting edge (37 of Arai), and a rake angle in an axial direction of the main cutting edge of the cutting insert. Note that Arai sets forth that the cutting insert is disposed within the seat at a specific angle in order to obtain a rake value in an axial direction of the main cutting edge (or effective axial rake angle)..
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 
In regards to claim 10, Arai as modified discloses the cutting insert according to claim 3. Arai as modified also discloses that there is a distance (t1+t2 as in Figure 11 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the acute angle corner portion side (34 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L1, and when a distance (t2 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the obtuse angle corner portion side (47 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L2.
However, Arai as modified fails to disclose that the specific values of L1 and L2 satisfy:
0.4 ≤ L2/L1 ≤ 0.7
2.0mm ≤ L2 ≤ 3.9mm
Nevertheless, a person having ordinary skill in the art will recognize that upon manipulation of the distances L1 (t1+t2 of Arai) and L2 (t2 of Arai), the desired geometry of the cutting insert is obtained. As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to manipulate each of the distances as desired, in order to satisfy the equations above, such that a desired cutting insert geometry is obtained. Additionally, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the distances of Arai, by setting the values of t1 and t2 such that the equations above are met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In regards to claim 15, Arai as modified discloses the cutting insert according to claim 3. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of 
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle in an axial direction of the cutting insert, which can be optimized for different effects, including but not limited to, chatter and vibration reduction, varying the strength of the cutting edge, or machining different materials.
In regards to claim 18, Arai as modified discloses the cutting insert according to claim 6. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of Arai) comprising: a tool main body (1 of Arai) rotating around a rotation axis (c of Arai); a mounting seat (5 of Arai) formed in a tip portion (2 of Arai) of the tool main body (1 of Arai) in an axial direction of the rotation axis (c of Arai); and the cutting insert (31 of Arai as per claim 6) detachably mounted on the mounting seat (19 of Arai) and having a cutting edge (37 of Arai), and a rake angle in an axial direction of the main cutting edge of the cutting insert. Note that Arai sets forth that the cutting insert is disposed within the seat at a specific angle in order to obtain a rake value in an axial direction of the main cutting edge (or effective axial rake angle).
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle in an axial direction of the cutting insert, which can be optimized for different effects, including 
In regards to claim 21, Arai as modified discloses the cutting insert according to claim 10. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of Arai) comprising: a tool main body (1 of Arai) rotating around a rotation axis (c of Arai); a mounting seat (5 of Arai) formed in a tip portion (2 of Arai) of the tool main body (1 of Arai) in an axial direction of the rotation axis (c of Arai); and the cutting insert (31 of Arai as per claim 10) detachably mounted on the mounting seat (19 of Arai) and having a cutting edge (37 of Arai), and a rake angle in an axial direction of the main cutting edge of the cutting insert. Note that Arai sets forth that the cutting insert is disposed within the seat at a specific angle in order to obtain a rake value in an axial direction of the main cutting edge (or effective axial rake angle).
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle .
Claims 4, 5, 8, 9, 11 - 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. US 5,460,464 (herein known as Arai) in view of Yoshida et al. US 2009/0311057 (herein Yoshida) as applied to claims 1 and 3 above, and in further view of Dufour et al. US 2008/0170919 (herein Dufour).
It has been noted that the claims hereafter will be interpreted as best understood in view of the rejections under 35 U.S.C. 112(b) as aforementioned.
In regards to claim 4, Arai as modified discloses the cutting insert according to claim 1. Arai as modified also discloses that the main surface (33 of Arai) has a rake face (also numbered 33, see col. 8, lines 3-5 of Arai) of the main cutting edge (ridge 37 of Arai), and wherein a rake angle of the rake face (33 of Arai) is inclined to a positive angle side in an end portion on the acute angle corner portion side of the main cutting edge (col. 8, lines 28-40, δ in fig 9 of Arai).
Arai as modified fails to explicitly disclose that the rake angle gradually increases to a negative angle side in a direction from the end portion on the acute angle corner portion side toward an end portion on the obtuse angle corner portion side, and is inclined to the negative angle side in the end portion on the obtuse angle corner portion side.
However, Dufour teaches a rake angle which “changes, preferably gradually, from a positive radial rake angle to a negative radial rake angle. The result is that in certain embodiments, the radial rake angle near the main cutting corner (the acute corner) is positive, and the radial rake angle near the minor cutting corner (the obtuse corner) is negative. Such a design provides a stronger cutting edge with a longer service life than a parallelogram-shaped cutting insert having a positive radial rake angle across the entire cutting edge.” (Dufour paragraph [0029], parenthetical statements added). Therefore, Dufour teaches that it is well RR of Dufour) which increases to a negative angle side (change in angle visible across figures 4d, 4e, and 4f of Dufour) in a direction (direction along the cutting edge 61a or 61b of Dufour) from the end portion of the acute angle corner portion side (62a or 62b of Dufour) toward an end portion on the obtuse angle corner portion side (63a or 63b of Dufour), and is inclined to the negative angle side (note that in section AX-AX of figure 4f of Dufour, ØRR is called out as negative) in the end portion on the obtuse angle corner portion side (63a or 63b of Dufour), for the purpose of strengthening the insert (Dufour paragraph [0029]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to further modify Arai, , so that the rake angle gradually increases to a negative angle side in a direction from the end portion on the acute angle corner portion side toward an end portion on the obtuse angle corner portion side, and is inclined to the negative angle side in the end portion on the obtuse angle corner portion side, based on the teachings of Dufour to strengthen the cutting insert (as explained in paragraph [0029] of Dufour).
In regards to claim 8, Arai as modified discloses the cutting insert according to claim 3. Arai as modified also discloses that the main surface (33 of Arai) has a rake face (also numbered 33, see col. 8, lines 3-5 of Arai) of the main cutting edge (ridge 37 of Arai), and wherein a rake angle of the rake face (33 of Arai) is inclined to a positive angle side in an end portion on the acute angle corner portion side of the main cutting edge (col. 8, lines 28-40, δ in fig 9 of Arai).
Arai as modified fails to explicitly disclose that the rake angle gradually increases to a negative angle side in a direction from the end portion on the acute angle corner portion side toward an end portion on the obtuse angle corner portion side, and is inclined to the negative angle side in the end portion on the obtuse angle corner portion side.
However, Dufour teaches a rake angle which “changes, preferably gradually, from a positive radial rake angle to a negative radial rake angle. The result is that in certain embodiments, the radial rake angle near the main cutting corner (the acute corner) is positive, and the radial rake angle near the minor cutting corner (the obtuse corner) is negative. Such a design provides a stronger cutting edge with a longer service life than a parallelogram-shaped cutting insert having a positive radial rake angle across the entire cutting edge.” (Dufour paragraph [0029], parenthetical statements added). Therefore, Dufour teaches that it is well known in the art of milling inserts to have a rake angle (ØRR of Dufour) which increases to a negative angle side (change in angle visible across figures 4d, 4e, and 4f of Dufour) in a direction (direction along the cutting edge 61a or 61b of Dufour) from the end portion of the acute angle corner portion side (62a or 62b of Dufour) toward an end portion on the obtuse angle corner portion side (63a or 63b of Dufour), and is inclined to the negative angle side (note that in section AX-AX of figure 4f of Dufour, ØRR is called out as negative) in the end portion on the obtuse angle corner portion side (63a or 63b of Dufour), for the purpose of strengthening the insert (Dufour paragraph [0029]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to further modify Arai, , so that the rake angle gradually increases to a negative angle side in a direction from the end portion on the acute angle corner portion side toward an end portion on the obtuse angle corner portion side, and is inclined to the negative angle side in the end portion on the obtuse angle corner portion side, based on the teachings of Dufour to strengthen the cutting insert (as explained in paragraph [0029] of Dufour).
In regards to claim 5, Arai as modified discloses the cutting insert according to claim 4. However, Arai as modified fails to disclose a change point where the rake angle of the rake face is changed from inclination to the positive angle side to inclination to the negative angle side is 
However, Dufour teaches (see figures 4a - f4 of Dufour) a change point (“one point wherein the radial rake angle is zero”, Dufour paragraph [0030]) where the rake angle (ØRR of Dufour) of the rake face (28 of Dufour) is changed from inclination to the positive angle side to inclination to the negative angle side (see rejection rational for claims 4 or 8) is located close to (see explanation below) the obtuse angle corner portion (63a or 63b of Dufour) in a longitudinal direction of the main cutting edge (61a or 61b of Dufour).
In paragraph [0030] of Dufour, it is stated that the change point “is between the portion of the main cutting edge comprising the positive radial rake angle and the portion of the main cutting edge comprising the negative radial rake angle.” It is also stated that “the portion of the main cutting edge comprising a positive radial rake angle is at least seven times longer than the portion of the main cutting edge comprising a negative radial rake angle.” Because the change point is located between these two portions (the portion with positive rake angle and the portion with negative rake angle) and because the portion with positive rake is much longer than the portion with negative rake, and because the positive rake angle portion is on the acute corner side of the main cutting edge (and the negative rake angle portion is on the obtuse corner side of the main cutting edge) the change point is therefore closer to the obtuse corner than the acute corner, and is therefore “located close to the obtuse angle corner portion in a longitudinal direction of the main cutting edge”.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to further modify Arai to have a change point where the rake angle of the rake face is changed from inclination to the positive angle side to inclination to the negative angle side is located close to the obtuse angle corner portion in a longitudinal direction of the main cutting edge, based on the teachings of Dufour to reduce the 
In regards to claim 11, Arai as modified discloses the cutting insert according to claim 4. Arai as modified also discloses that there is a distance (t1+t2 as in Figure 11 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the acute angle corner portion side (34 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L1, and when a distance (t2 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the obtuse angle corner portion side (47 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L2.
However, Arai as modified fails to disclose that the specific values of L1 and L2 satisfy:
0.4 ≤ L2/L1 ≤ 0.7
2.0mm ≤ L2 ≤ 3.9mm
Nevertheless, a person having ordinary skill in the art will recognize that upon manipulation of the distances L1 (t1+t2 of Arai) and L2 (t2 of Arai), the desired geometry of the cutting insert is obtained. As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to manipulate each of the distances as desired, in order to satisfy the equations above, such that a desired cutting insert geometry is obtained. Additionally, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the distances of Arai, by setting the values of t1 and t2 such that the equations above are met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In regards to claim 16, Arai as modified discloses the cutting insert according to claim 4. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of Arai) comprising: a tool main body (1 of Arai) rotating around a rotation axis (c of Arai); a mounting seat (5 of Arai) formed in a tip portion (2 of Arai) of the tool main body (1 of Arai) in an 
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle in an axial direction of the cutting insert, which can be optimized for different effects, including but not limited to, chatter and vibration reduction, varying the strength of the cutting edge, or machining different materials.
In regards to claim 9, Arai as modified discloses the cutting insert according to claim 8. However, Arai as modified fails to disclose a change point where the rake angle of the rake face is changed from inclination to the positive angle side to inclination to the negative angle side is 
However, Dufour teaches (see figures 4a - f4 of Dufour) a change point (“one point wherein the radial rake angle is zero”, Dufour paragraph [0030]) where the rake angle (ØRR of Dufour) of the rake face (28 of Dufour) is changed from inclination to the positive angle side to inclination to the negative angle side (see rejection rational for claims 4 or 8) is located close to (see explanation below) the obtuse angle corner portion (63a or 63b of Dufour) in a longitudinal direction of the main cutting edge (61a or 61b of Dufour).
In paragraph [0030] of Dufour, it is stated that the change point “is between the portion of the main cutting edge comprising the positive radial rake angle and the portion of the main cutting edge comprising the negative radial rake angle.” It is also stated that “the portion of the main cutting edge comprising a positive radial rake angle is at least seven times longer than the portion of the main cutting edge comprising a negative radial rake angle.” Because the change point is located between these two portions (the portion with positive rake angle and the portion with negative rake angle) and because the portion with positive rake is much longer than the portion with negative rake, and because the positive rake angle portion is on the acute corner side of the main cutting edge (and the negative rake angle portion is on the obtuse corner side of the main cutting edge) the change point is therefore closer to the obtuse corner than the acute corner, and is therefore “located close to the obtuse angle corner portion in a longitudinal direction of the main cutting edge”.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to further modify Arai to have a change point where the rake angle of the rake face is changed from inclination to the positive angle side to inclination to the negative angle side is located close to the obtuse angle corner portion in a longitudinal direction of the main cutting edge, based on the teachings of Dufour to reduce the 
In regards to claim 13, Arai as modified discloses the cutting insert according to claim 8. Arai as modified also discloses that there is a distance (t1+t2 as in Figure 11 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the acute angle corner portion side (34 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L1, and when a distance (t2 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the obtuse angle corner portion side (47 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L2.
However, Arai as modified fails to disclose that the specific values of L1 and L2 satisfy:
0.4 ≤ L2/L1 ≤ 0.7
2.0mm ≤ L2 ≤ 3.9mm
Nevertheless, a person having ordinary skill in the art will recognize that upon manipulation of the distances L1 (t1+t2 of Arai) and L2 (t2 of Arai), the desired geometry of the cutting insert is obtained. As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to manipulate each of the distances as desired, in order to satisfy the equations above, such that a desired cutting insert geometry is obtained. Additionally, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the distances of Arai, by setting the values of t1 and t2 such that the equations above are met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In regards to claim 19, Arai as modified discloses the cutting insert according to claim 8. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of Arai) comprising: a tool main body (1 of Arai) rotating around a rotation axis (c of Arai); a mounting seat (5 of Arai) formed in a tip portion (2 of Arai) of the tool main body (1 of Arai) in an 
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle in an axial direction of the cutting insert, which can be optimized for different effects, including but not limited to, chatter and vibration reduction, varying the strength of the cutting edge, or machining different materials.
In regards to claim 12, Arai as modified discloses the cutting insert according to claim 5. Arai as modified also discloses that there is a distance (t1+t2 as in Figure 11 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end 
However, Arai as modified fails to disclose that the specific values of L1 and L2 satisfy:
0.4 ≤ L2/L1 ≤ 0.7
2.0mm ≤ L2 ≤ 3.9mm
Nevertheless, a person having ordinary skill in the art will recognize that upon manipulation of the distances L1 (t1+t2 of Arai) and L2 (t2 of Arai), the desired geometry of the cutting insert is obtained. As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to manipulate each of the distances as desired, in order to satisfy the equations above, such that a desired cutting insert geometry is obtained. Additionally, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the distances of Arai, by setting the values of t1 and t2 such that the equations above are met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In regards to claim 17
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat combine, and a desired effective rake angle is obtained. This desired axial rake angle will depend on factors such as the type of material being machined.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle in an axial direction of the cutting insert, which can be optimized for different effects, including but not limited to, chatter and vibration reduction, varying the strength of the cutting edge, or machining different materials.
In regards to claim 14, Arai as modified discloses the cutting insert according to claim 9. Arai as modified also discloses that there is a distance (t1+t2 as in Figure 11 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the acute angle corner portion side (34 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L1, and when a distance (t2 of Arai) from the seating surface (39 of Arai) along the axial direction of the mounting hole (46 of Arai) in the end portion on the obtuse angle corner portion side (47 of Arai) of the main cutting edge (ridge 37 of Arai) is set as L2.
However, Arai as modified fails to disclose that the specific values of L1 and L2 satisfy:

2.0mm ≤ L2 ≤ 3.9mm
Nevertheless, a person having ordinary skill in the art will recognize that upon manipulation of the distances L1 (t1+t2 of Arai) and L2 (t2 of Arai), the desired geometry of the cutting insert is obtained. As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to manipulate each of the distances as desired, in order to satisfy the equations above, such that a desired cutting insert geometry is obtained. Additionally, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the distances of Arai, by setting the values of t1 and t2 such that the equations above are met, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In regards to claim 20, Arai as modified discloses the cutting insert according to claim 9. Arai as modified also discloses an indexable edge rotary cutting tool (see entirety of fig 14 of Arai) comprising: a tool main body (1 of Arai) rotating around a rotation axis (c of Arai); a mounting seat (5 of Arai) formed in a tip portion (2 of Arai) of the tool main body (1 of Arai) in an axial direction of the rotation axis (c of Arai); and the cutting insert (31 of Arai as per claim 9) detachably mounted on the mounting seat (19 of Arai) and having a cutting edge (37 of Arai), and a rake angle in an axial direction of the main cutting edge of the cutting insert. Note that Arai sets forth that the cutting insert is disposed within the seat at a specific angle in order to obtain a rake value in an axial direction of the main cutting edge (or effective axial rake angle).
Arai as modified does not explicitly disclose the range of the axial rake angle of the main cutting edge is equal to larger than 15°.
However, a person having ordinary skill in the art would have recognized that when a cutting insert is clamped to a seat the individual rake angles of the cutting insert and seat 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inclination of the mounting seat and/or cutting edge of the insert such that when the insert is clamped to the seat, a desired axial rake angle, such as equal to larger than 15 degrees is obtained, depending on the material of the workpiece being machined. Additionally, it would have also been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the axial rake angle be within a desired range, such as equal to larger than 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the result effective variable is the rake angle in an axial direction of the cutting insert, which can be optimized for different effects, including but not limited to, chatter and vibration reduction, varying the strength of the cutting edge, or machining different materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4,966,500-A: explicitly calls out 0-25 degree axial rake angle when insert is mounted in tool.
WO-2011122676-A1: shows a different variation of the sloped region between the obtuse angle and the mounting hole of claim 1.
CN-104349856-B: shows chip breaking projections between mounting hole and obtuse corners. These projections are positioned within the perimeter of the base of the insert.
JP-11333616-A: shows rake angles that change from positive to negative along the side cutting edge.
WO-2015115379-A1: shows rake angles that change from positive to negative along the side cutting edge, has projections between obtuse corners and center hole, and has a main cutting edge sloped 4-20 degrees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1931. The examiner can normally be reached on Monday through Friday 7:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEEGAN R SULLIVAN/Examiner, Art Unit 3722                                                                                                                                                                                                              




/NICOLE N RAMOS/Primary Examiner, Art Unit 3722